DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
 Response to Amendment
In response to the amendments received on 1/29/2021: 
Claims 1-5, 7-9, and 12-13 are pending in the current application. Claims 7-9 are withdrawn without traverse. Claim 1 has been amended. Claims 12-13 are new. 
The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.
The double patenting rejection has been overcome. 
Claim Interpretation
Independent claim 1 recite2 removing components from the product, i.e. removing ammonia to reach a certain amount and removing hydrogen peroxide to reach a desired amount through ultraviolet irradiation, under reduced pressure, heating or catalase; however, the examiner has found that the process step of removing the components does not appear to 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). For this reason, and those discussed below, the claims are not given patentable weight.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Aiki et al. (JP 2014210701A).
Regarding claim 1, Aiki teaches a solution containing lithium, hydrogen peroxide, a niobium complex, and ammonia (P16) 
wherein an amount of the ammonia in the solution relative to the total mass of the solution is 0.3 mass% or less, or 0.23 mass% (P42; example 11 – where ammonia water is changed from 4.02 g to 1.01 g).
Aiki teaches forming a metal complex in a solution by mixing at least niobic acid with hydrogen peroxide and ammonia (P28. 30. 42); mixing the metal complex and a lithium 
Aiki teaches an ammonia amount of 0.3 mass% or less but is silent in teaching removing the amount of the ammonia to reach the claimed amounts and removing the hydrogen peroxide in the mixed solution until an amount of hydrogen peroxide is reduced to 1 mass% or less by ultraviolet irradiation, under reduced pressure, heating or catalase. 
It is noted that the claims recite removing components from the product; however, the examiner has found that the process step of removing the components does not appear to effect the final product beyond controlling for relative amounts of the components. Applicant is reminded of MPEP 2113
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). For this reason the claims are not given patentable weight.
Aiki also teaches that controlling the amount of hydrogen peroxide in the solution determines the redox potential of the solution. Aiki teaches that more hydrogen peroxide in the solution improves the stability of the lithium niobium complex while if too much hydrogen peroxide is in the solution it will decompose rapidly generating heat and increasing risk of the solution boiling (P26). Aiki teaches the importance of avoiding excessive addition of hydrogen peroxide and to ensure that a crystallite precipitate does not occur even if hydrogen peroxide decomposition proceeds to avoid rapid heating and boiling, and improved 
A skilled artisan would therefore seek to minimize the amount of hydrogen peroxide in the solution, while still having enough to stabilize the lithium niobium complex, to avoid high cost, rapid heating and boiling. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to minimize the amount of hydrogen peroxide in the solution, while still having enough to stabilize the lithium niobium complex, such that the solution has 1 mass% or less of hydrogen peroxide to avoid high cost, rapid heating and boiling. 
Regarding claim 2, Aiki teaches the metal complex has a peroxy group, or the metal complex is a peroxocomplex (P16).
Regarding claim 3, Aiki teaches a molar ratio of the atoms in the lithium to atoms of a metal in the metal complex is 0.5 to 1.5 (P23). 
The examiner takes note of the fact that the prior art range of 0.5 to 1.5 partially overlaps the claimed range of 0.8 to 2.0. Absent any additional and more specific information in the prior art, a prima fade case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Aiki as applied to claim 1 above, and further in view of Narendar, Y., & Messing, G. L. (1997). Synthesis, Decomposition and Crystallization Characteristics of Peroxo-Cetrato- Niobium: An Aqueous Niobium Precursor. Chemistry of Materials, 9(2), 580-587.
Regarding claim 4, Aiki teaches that hydrogen peroxide is used to stabilize the lithium- niobium complex.
Aiki does not teach using an additional reducing compound; however, Narendar teaches that it is a known technique in the art of obtaining a niobium metal complex to utilize citric acid as a reducing compound to form a stable peroxo-citrato-niobium complex in conjunction with Nb2O5 and H2O2  (pg. 580-583).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use citric acid as a reducing compound in the solution of Aiki, in conjunction with Nb2O5 and H2O2, in order to obtain a stable niobium metal complex.
Regarding claim 5, Aiki in view of Narendar teaches using citric acid as a reducing compound in a solution containing hydrogen peroxide and Nb2O5.
Narendar teaches using 2 moles of citric acid per 1 mole of niobium (pg. 580; Fig. 1).

When used in the solution of Aiki, the reducing compound, or citric acid in the solution would be between 1.7 mass% and 2.4 mass% (based on at least examples 5 and 11 of Aiki), thus falling within the claimed range of 0.01 mass% and 5.0 mass%.
Furthermore, Narendar teaches that is it is a known technique in the art of obtaining a niobium metal complex to utilize citric acid to form a stable peroxo-citrato-niobium complex in conjunction with Nb2O5 and H2O2, wherein it is considered an obvious expedient to In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the teaching of Narendar, to utilize citric acid to form a stable peroxo-citrato-niobium complex in conjunction with Nb2O5 and H2O2, to determine an appropriate amount of citric acid (“reducing agent”) to add to the solution of Aiki in order to achieve a stable peroxo-citrato-niobium complex as taught by Narender, and arrive at a mass percent of the reducing compound, or citric acid in the solution between 0.01 mass% and 5.0 mass%.
 “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382
Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aiki et al. (JP 2014210701A) and further in view of Narendar, Y., & Messing, G. L. (1997). Synthesis, Decomposition and Crystallization Characteristics of Peroxo-Cetrato- Niobium: An Aqueous Niobium Precursor. Chemistry of Materials, 9(2), 580-587.
claim 12, Aiki teaches a solution containing lithium, hydrogen peroxide, a niobium complex, and ammonia (P16) 
wherein an amount of the ammonia in the solution relative to the total mass of the solution is 0.3 mass% or less, or 0.23 mass% (P42; example 11 – where ammonia water is changed from 4.02 g to 1.01 g).
Aiki is silent in teaching a content of hydrogen peroxide in the solution is 1 mass% or less; however, Aiki also teaches that controlling the amount of hydrogen peroxide in the solution determines the redox potential of the solution. Aiki teaches that more hydrogen peroxide in the solution improves the stability of the lithium niobium complex while if too much hydrogen peroxide is in the solution it will decompose rapidly generating heat and increasing risk of the solution boiling (P26). Aiki teaches the importance of avoiding excessive addition of hydrogen peroxide and to ensure that a crystallite precipitate does not occur even if hydrogen peroxide decomposition proceeds to avoid rapid heating and boiling, and improved cost (P26). 
A skilled artisan would therefore seek to minimize the amount of hydrogen peroxide in the solution, while still having enough to stabilize the lithium niobium complex, to avoid high cost, rapid heating and boiling. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claims 12 and 13, Aiki is silent in teaching including a stability improver that is a reducing compound of citric acid; however, Narendar, in a similar field of endeavor related to solutions of a niobium complex and hydrogen peroxide, teaches that it is a known technique in the art of obtaining a niobium metal complex to utilize citric acid as a reducing compound to form a stable peroxo-citrato-niobium complex in conjunction with Nb2O5 and H2O2  and no precipitate is formed (pg. 580-583).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use citric acid as a stability improver in the solution of Aiki, in conjunction with Nb2O5 and H2O2, in order to obtain a stable niobium metal complex, as taught by Narender.
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 
Applicant arguments with respect to the product-by-process steps are noted above in the new rejection in light of hydrogen peroxide being a decomposing removed product, and a result effective variable.


Conclusion

Yamamoto et al. (US 2015/0280210) teaches a solution of hydrogen peroxide, niobium, ammonia and citric acid (P225). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amanda Rosenbaum/            Examiner, Art Unit 1729  

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729